DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 14-15, 18-23, 35 and 44 are rejected under 35 U.S.C. 102a1 as being anticipated by Zanbaghi, US 20160118948 A1.
Figs. 2-4 and 7 of Zanbaghi disclose circuits comprising:   In Fig. 2, a first processing path (path containing 28, 30, 38, 40, 42); a second processing path (path containing 32, 34, 36, 38, 40, 44); a mixed signal return path (path from node connects 42 and 44 to adder in 24); and a calibration engine (28) configured to estimate and cancel a phase difference between the first processing path on one hand and the sum of the second processing path and the mixed signal return path on the other hand. (see spec. para [0020] – [0032].
In Fig. 3, a first processing path (path containing 30, 20, 28A, 38, 48, 40, 42); a second processing path (path containing 30, 20, 24A, 34A, 48, 40, 44); a mixed signal return path (path .
Allowable Subject Matter
Claims 3, 4, 11-13, 16, 17, 24-34 and 36-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	January 12, 2022